Citation Nr: 1504423	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as due to exposure to radiation.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In September 2012, the Board denied service connection for a skin disorder.  The Veteran appealed the September 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2013, the Court vacated the September 2012 Board decision on the issue of service connection for a skin disorder, and remanded the claim for action consistent with the directives of a joint motion for remand (JMR).  The JMR was premised on the Board's failure to apply the correct standard for the provision of a medical examination or opinion, and failure to address relevant evidence in its discussion of whether the duty to assist was satisfied.

In February 2014, the Board remanded the matter for additional development, including instructions for the RO to schedule a VA medical examination.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the February 2014 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the physical claims file, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issue of service connection for prostate cancer has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran has current eczema and dermatitis disabilities.

2.  The Veteran was exposed to radiation in service.

3.  The Veteran experience one in-service skin disorder of two blister-like growths in February 1966 that resolved prior to service separation.

4.  Symptoms of the current eczema and dermatitis did not begin in service; rather, these symptoms began after service separation.

5.  The current eczema and dermatitis disabilities are not related to service, including the exposure to radiation in service and the February 1966 blister-like growths.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability. 

In a November 2007 letter sent prior to the initial denial of the claim in March 2008, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service private treatment records, a July 2014 VA examination report and medical opinion, an internet article about radiation, and the Veteran's written statements.  

As instructed in the February 2014 Board remand, VA examined the Veteran's skin in July 2014.  The VA examiner reviewed the claims file, conducted a physical examination, interviewed the Veteran regarding past and present symptomatology, and provided an opinion regarding the etiology of the claimed skin disorder with supporting rationale.  Although the representative indicated that the VA examiner's opinion was based on lack of a current diagnosis, the Board finds that VA examiner properly addressed the severity of the Veteran's skin disorder while also providing an opinion on etiology of the reported skin symptoms, and did not fail to offer an opinion because there were no clinical abnormalities at the time of the VA examination.  The VA examination report reflects a more comprehensive review and consideration of the facts in this case that include the reported intermittent nature of the skin disorder, and that the VA examiner rendered an opinion based on this history as reported by the Veteran and as shown by other evidence of record than VA examination.  For these reasons, the Board finds that the July 2014 VA examination is adequate to assist in determining the nature and etiology of the claimed skin disorder; therefore, no further VA examination or medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device, or presence at certain gaseous diffusion plants during certain periods.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

The second avenue for service connection is through 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found five years or more after service in an ionizing-radiation-exposed veteran may be service connected if VA's Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that 
(1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

The third avenue for service connection is through medical evidence showing that exposure to ionizing radiation in service actually caused the claimed disorder.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran asserts that a current skin disorder was caused by radiation exposure in service.  Specifically, the Veteran contends that he was exposed to radiation and other contaminants in service, and that this exposure caused a current skin disorder.  See August 2008 letter; December 2007 VA Form 21-4138.

Initially, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran has current skin disabilities, including eczema and dermatitis.  Dr. C.P., a private physician, included a dermatitis diagnosis in a May 2008 letter, and the July 2014 VA examiner noted a history of eczema on the July 2014 VA examination report.  Although the VA examiner in July 2014 did not find any current symptoms of a skin disorder, a finding that is consistent with the reported intermittent nature of the skin disorder, both the VA examiner and the Veteran recognize a current skin disorder as indicated by evidence that includes a prescription for medication to treat the skin.  See December 2014 letter.  The Veteran is competent to report on current medications, and the Board finds the Veteran's statements regarding a current skin disorder to be credible.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran has current eczema and dermatitis disabilities.  

The Board next finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran was exposed to radiation in service.  The Veteran has reported that during service on the Thule Air Base in Greenland he was involved in the clean-up efforts surrounding the January 1968 crash of a plane transporting nuclear weapons.  See December 2007 VA Form 21-4138.  While the service personnel records do not specify the Veteran's involvement in this project nor affirmatively indicate exposure to radiation during this period of service, the records do confirm service on the Thule Air Base in Greenland from May 1967 to May 1968.  Additionally, the Veteran also reports in-service radiation exposure during a diagnostic test in which he was administered a radioisotope in order to determine the nature of a cyst on his neck.  See September 2008 VA Form 21-4138.  The service treatment records confirm this reported in-service radiation exposure, as a January 1965 radioisotope clinic record reflects that the Veteran was administered I-131 (radioiodine) and a related scan to determine whether his neck mass had any functioning thyroid tissue.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to radiation in service. 

The Board also finds that neither eczema nor dermatitis is a radiogenic disease and that neither disability is subject to presumptive service connection based on ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding a skin injury or disease in service other than one occasion in February 1966 when the Veteran complained of two "blister-like" growths; however, there were no recurring symptoms and the Veteran was not seen for any additional complaints related to the skin.  The Veteran also reported a cyst over the thyroid cartilage; however, this was diagnosed as a thyroglossal duct cyst, rather than a skin disorder, and it resolved after treatment without further complications.  See February 1968 service separation examination report.  The February 1968 service separation examination reflects a normal clinical evaluation of the skin, with the exception of scars on the neck, knees, and posterior hip.  The Veteran denied any additional medical history regarding the skin.  

The Veteran has not asserted that symptoms of the current eczema, dermatitis, or any other skin disorder began in service, and has not presented any contention to support a relationship to service other than by exposure to radiation.  As noted above, the neither eczema nor dermatitis is a radiogenic disease for purposes of presumptive service connection.  Accordingly, the Board finds that there was no other in-service skin injury or disease other than the in-service blister-like growths that fully resolved during service. 

The Board next finds that the weight of the lay and medical evidence is against finding that the current eczema and dermatitis disabilities are related to service, including to the radiation exposure or blister-like growths during service.  The July 2014 VA examiner opined that it is less likely than not that a current skin disorder is related to service.  The VA examiner explained that the Veteran has had no continuity of skin conditions since discharge from service, and that the current skin rash - although no manifestations were seen at the time of the examination - had its onset in 2005, over 35 years after service separation in 1968.

The Veteran submitted an article in May 2009 suggesting that radiation exposure can lead to future cancer.  The article did not address the effects of radiation on the development of noncancerous skin disorders.  Accordingly, the Board does not attribute any weight to the article submitted by the Veteran in May 2009.

Similarly, Dr. C.P.'s May 2008 letter indicates that the Veteran was exposed to ionizing radiation while serving in the military.  The letter also lists the skin disorders and medical history present in 2008; however, the letter does not present an opinion as to whether the skin disorders were related to the ionizing radiation exposure in service.  As such, Dr. C.P.'s May 2008 letter is not probative on the question of whether the Veteran's current skin disorder is related to service.

The Veteran has not asserted that symptoms of a current skin disorder began in service or that symptoms of a current skin disorder have continued since service separation or had onset prior to years after service.  To the extent that the Veteran's statements may be construed as an attempted opinion that a current skin disorder is related to service, to include radiation exposure, the evidence has not demonstrated that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of the current eczema or dermatitis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2008) n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  In this case, a competent medical opinion would require a familiarity with skin disorders, the effects of environmental factors and disease processes on the skin, and, given the Veteran's assertions, an understanding of how radiation may affect the skin.  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of a current skin disorder are not afforded any probative weight.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person may testify as to radiation exposure but is not competent to diagnose or make a competent nexus opinion regarding radiation exposure about a disorder as complex as cancer); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).


In sum, the only evidence with probative weight on the question of whether a current skin disorder is related to service is the July 2014 VA medical opinion, which weighs against finding that either eczema or dermatitis is related to service.  For these reasons, the Board finds that the current eczema and dermatitis disabilities are not related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

Service connection for a skin disorder, to include as due to exposure to ionizing radiation, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


